DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 6 is rejected because the specification, as originally filed, fails to disclose wherein the first and second surfaces are meshes and are generate from ultrasound scan data.  As best understood, Paragraphs [0032]-[0034] discloses where the 3D shape model is a representation of a patient, particularly the outer surface of the patient.  Thus, the specification does not appear to disclose wherein the mesh is generated from ultrasound data as now claimed.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 6 is rejected because it is unclear how the mesh is generated from ultrasound scan data as now claimed.  As best understood, Paragraphs [0032]-[0034] discloses where the 3D shape model is a representation of a patient, particularly the outer surface of the patient.  Thus, it is unclear how the 3D mesh is an outer surface generated from ultrasound data.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2019/0220986 to Magro et al. “Magro” in view of U.S. Patent No. 9,524,582 to Ma et al. “Ma” and U.S. Publication No. 2007/0270695 to Keen et al. “Keen”.
As for Claims 1-4, Magro discloses a system and method for registering (e.g. aligning) imaging scans from different times comprising scanning a patient at a first time resulting in first scan data representing the patient at the first time (step 60 in Fig. 5 and corresponding descriptions); scanning by the medical imager, the patient at a second time, the scanning resulting in second scan data representing the patient at the second time (step 63 in Fig. 5 and corresponding descriptions), the second time being for a different imaging session of a different day than the first time, the first time being prior to the second time (Paragraphs [0080] and [0085]); generating a first surface in three dimensions (3D), the first surface representing the patient at the first time, the first surface being a boundary of an object distinguished from other parts of the object (step 61 in Fig. 5 and corresponding descriptions; also Paragraphs [0033], [0035], [0064] and [0079]); generating a second surface in 3D, representing the patient at the second time, the second surface being the boundary of the object distinguished from other parts of the object (step 64 in Fig. 5 and corresponding descriptions; also Paragraphs [0033], [0035], [0064] and [0079]); determining a spatial transform between the first surface and the second surface (Paragraphs [0040] and [0044]); comparing first information from the first scan with second information from the second scan based on alignment (e.g. registration) using the spatial transformation, the comparing performed after aligning the first information with the second information and after determining the spatial transform, the first and second information being compared relating to a lesion represented in the first and second scan data where the same lesion in the second scan data is identified in the second scan data due to the aligning and displaying the image of the first and second information (display device 34 in Fig. 2 and corresponding descriptions; steps 65 and 66 in Fig. 5 and corresponding descriptions; also Paragraphs [0027], [0028], [0040], [0042], [0043], [0087]).  Magro explains that the result of registering the combined images allows a user to assess movement of the target region (e.g. tumor) (Paragraph [0087]).  
While Magro explains that the surface images may be one of an optical image, infrared image, thermal image, stereoscopic image (Paragraph [0008]), Magro does not expressly disclose where the surface image at the first and second time is represented as a “mesh” as now claimed.  
Ma teaches from within a similar field of endeavor with respect to medical imaging (Abstract) where a 3D personalized mesh is created with a depth camera (Column 2, Line 45-Column 3, Line 65).  Ma explains where anatomical landmarks may be detected from the mesh (e.g. 3D point cloud).  
Accordingly, at the time of the invention, it would have been obvious to person skilled in the art to have modified the patient surface model acquisition means Magro (e.g. optical camera) to be an optical depth sensor camera as described by Ma to create a patient mesh as such a modification merely involves combining prior art elements according to known techniques to yield predicable results (MPEP 2143).  Moreover, Examiner notes that the modified patient mesh of which anatomical landmarks can be detected in the 3D point cloud would appear to enhance and/or simplify Magro’s registration of patient surfaces.  
As for the DICOM limitation, Magro discloses where image processor may communicate with a database to read images into memory and/or store images from memory to the database.  For example, database is configured to store a plurality of 3D images including DICOM data that the database received from the image acquisition device 32 or other image acquisition device (Paragraph [0062]).  Magro makes it clear that all images (e.g. medical images and surface images) may be stored in memory 16 (Paragraph [0049]).  However, it is not clear if the memory 16 is a DICOM file.  
Keen teaches from within a similar field of endeavor with respect to managing medical images where medical images and can be efficiently and securely handled with PACS and DICOM files (Abstract; Paragraphs [0002]-[0008], [0024] and [0046]).  
Accordingly, one skilled in the art would have been motivated to have stored any and all images (e.g. medical and surface images) at any point in time (e.g. first, second time) as described by Magro according to known industry standards described by Keen in order to securely store patient information.  Such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143) and/or a simple substitution of one known medical image storage means for another to yield predictable results.  

With respect to Claim 5, Magro discloses where the image processor utilizes software programs to train and/or contour image data.  Such software programs may utilize a shape dictionary (e.g. shape models).  Accordingly, one skilled in the art would have been motivated to have used the software programs described by Magro in order to identify the outer shapes according to known, conventional computational techniques.  In addition, Ma teaches where the patient mesh may be fit to a model (e.g. skeleton shape model) (Column 2, Lines 45-67).  
As for Claim 11, Examiner notes that in the modified method, the user may selectively store data as needed.  In other words, the data selected for storage is considered to an obvious design choice in the absence of showing any criticality or unexpected result.  
With respect to Claim 12, Magro explains that the system can use deformable registration to align images (Paragraphs [0008], [0032] for example) which is considered to read on “non-rigid alignment” in its broadest reasonable interpretation.  

Claims 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Magro and Keen as applied to claim 1 above, and further in view of U.S. Publication No. 2016/0331351 to Guracar.  
As for Claim 6, Magro and Keen disclose a method for aligning scans as described above.  While Magro explains that the medical image scanner may be an ultrasound imager (Paragraph [0035], the art of record does not specify that the ultrasound imager includes a 1D tracked array as claimed.  
Guracar teaches from within a similar field of endeavor with respect to comparing medical images where volumes of data may be compared and registered (Paragraph [0035]).  Examiner notes that portions of the 3D volume would be represented in surfaces in its broadest reasonable interpretation.  Guracar further discloses tracking 1D  transducer as its moved  (Paragraphs [0060], [0073] and [0076]) which is considered to read on the claim in its broadest reasonable interpretation in light of Applicant’s specification given that a 1D probe just needs to be tracked as it moves (Paragraph [0022] of PG-Publication).  
Accordingly, it would have been obvious to a person skilled in the art to have used an ultrasound system with a trackable array as described by Guracar in order to track the orientation of the scanner (e.g. ultrasound probe) during image acquisition.  In addition, one skilled in the art would have been motivated to have enabled the user to generate internal surface models of the tumor that can be compared as described by Guracar in order to effectively evaluate treatment overtime.  Such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143).  

With respect to Claims 7-8, Magro discloses where the tumor may change in size across treatments (Paragraph [0025]).  Examiner notes that in the modified system the location of target region (e.g. tumor) and its size (e.g. characteristic) being treated would be stored in order to register and superimpose the aforementioned images (Magro-Paragraphs [0065]-[0066], [0069]-[0070]).  Moreover, the location of the lesion in the images is stored with respect to the probe position, scan conditions, etc. in order acquire later ultrasound data for the comparison.  Examiner also notes that the comparison step may be accomplished simply by looking at the past and current images of the same lesion.  

As for Claim 9, in the modified system, past and current ultrasound images are 1) tracked and 2) compared.  Thus, each of the past and current ultrasound images has location/position data associated with it which may be compared to align/match the images.  For example, Magro discloses where images include a slice thickness, orientation, location, etc. (Paragraph [0066]).   Alternatively, Guracar explains that the most recent scan may be updated with image data at a new position and thus, depict a new surface.  Examiner notes that the position data may be compared (e.g. mental comparison) by the operator recognizing the relative change in position.  

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Magro, Ma and Keen as applied to claim 1 above, and further in view of U.S. Publication No. 2014/0204242 to Anderson or alternatively, U.S. Publication No. 2016/0174934 to Cong et al. “Cong”.  
As for Claim 13, Examiner notes that the modified method is capable of storing a cropped image in its broadest reasonable interpretation.  
Nonetheless, Anderson teaches from within a similar field of endeavor with respect to comparing medical images over time (Paragraphs [0001]-[0003] where a user can zoom in on a suspicious region for closer review (Paragraph [0023]).  Examiner notes that one skilled in the art would have been motivated to have saved the zoomed in view for further review.  
Accordingly, it would have been obvious to a person skilled in the art to have included conventional image manipulation controls (e.g. zoom/crop) to the method and system described by Magro and Keen in order to thoroughly inspect and save medical images as desired.  Such a modification merely involves combining prior art elements according to known techniques to yield predicable results (MPEP 2143).  
Alternatively, Cong teaches from within a similar field of endeavor with respect to comparing images over time (Paragraph [0093]) where a data analysis unit may perform data registration between various imaging processing techniques including, various transformations such as translation, scaling, cropping, skewing, segmentation, etc. to identity image data that correspond to the same objects, location and/or time (Paragraph [0060]).  
Accordingly, it would have been obvious to a person skilled in the art to have included conventional image manipulation controls (e.g. cropping) to the method and system described by Magro and Keen in order to thoroughly register and compare medical images as desired.  Such a modification merely involves combining prior art elements according to known techniques to yield predicable results (MPEP 2143).  

Claims 6-9 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Magro, Ma and Keen as applied to claim 1 above, and further in view of U.S. Publication No. 2019/0142392 to Carolus et al. “Carolus”.  
With respect to Claims 14-15, Magro, Ma and Keen disclose a system for aligning scans as described above.  While Magro discloses obtaining image and scan data at a second, different time, the art of record does not expressly disclose a step of guiding the scanning of the patient at the second time as claimed.  
Carolus teaches from within a similar field of endeavor with respect to ultrasound imaging and particularly with respect to aligning two different scans (Abstract) where voice or graphical guidance is provided to the user on how to position the probe for subsequent acquisition (Paragraph [0056]).  Carolus explains that the guidance can be based on, at least in part, registration of previous scans (Paragraph [0056]; Fig. 7 and corresponding descriptions).  
Accordingly, one skilled in the art would have been motivated to have provided the user with verbal or graphical guidance based on registration data as described by Carolus in order to acquire subsequent images in a similar manner as a previous scan to enhance the alignment.  Moreover, such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143).  

Alternatively regarding Claim 6, Magro, Ma and Keen disclose a method for aligning scans as described above.  While Magro explains that the medical image scanner may be an ultrasound imager (Paragraph [0035], the art of record does not specify that the ultrasound imager includes a 1D tracked array as claimed.  Magro also explains where image data may include a target organ, target tumor, or both which may be identified in each slice to delineate a target organ or a target tumor (Paragraphs [0066] and [0069]).  Examiner notes that in order to delineate the organ, Magro’s system and method would identify surfaces of the organ in its broadest reasonable interpretation.  
Carolus teaches where 3D ultrasound images may be acquired with a 1D array (Paragraph [0041]) and may use tracking (Paragraph [0045]).  
Accordingly, one skilled in the art would have been motivated to have used a tracked 1D ultrasound probe as described by Carolus as such a modification merely involves a simple substitution of one known ultrasound imaging means for another to yield predictable results.  

With respect to Claims 7-8, Magro discloses where the tumor may change in size across treatments (Paragraph [0025]).  Examiner notes that in the modified system the location of target region (e.g. tumor) and its size (e.g. characteristic) being treated would be stored in order to register and superimpose the aforementioned images (Magro-Paragraphs [0065]-[0066], [0069]-[0070]).  Examiner also notes that the comparison step may be accomplished simply by looking at the past and current images of the same lesion.  

As for Claim 9, in the modified system, past and current ultrasound images are 1) tracked and 2) compared.  Thus, each of the past and current ultrasound images has location/position data associated with it which may be compared to align/match the images.  For example, Magro discloses where images include a slice thickness, orientation, location, etc. (Paragraph [0066]).   Moreover, the step of comparing may be accomplished merely by looking at tracking data in its broadest reasonable interpretation.  


Claim(s) 1, 6-9 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Magro in view of Guracar/Carolus, U.S. Publication No. 2016/0078633 to Tahmesebi Maraghoosh et al. “Maraghoosh” and Keen.  
As for Claim 25, Magro discloses a system and method for registering (e.g. aligning) imaging scans from different times comprising scanning a patient at a first time resulting in first scan data representing the patient at the first time (step 60 in Fig. 5 and corresponding descriptions); scanning by the medical imager, the patient at a second time, the scanning resulting in second scan data representing the patient at the second time (step 63 in Fig. 5 and corresponding descriptions), the second time being for a different imaging session of a different day than the first time, the first time being prior to the second time (Paragraphs [0080] and [0085]); generating a first surface in three dimensions (3D), the first surface representing the patient at the first time, the first surface being a boundary of an object distinguished from other parts of the object (step 61 in Fig. 5 and corresponding descriptions; also Paragraphs [0033], [0035], [0064] and [0079]); generating a second surface in 3D, representing the patient at the second time, the second surface being the boundary of the object distinguished from other parts of the object (step 64 in Fig. 5 and corresponding descriptions; also Paragraphs [0033], [0035], [0064] and [0079]); determining a spatial transform between the first surface and the second surface (Paragraphs [0040] and [0044]); comparing first information from the first scan with second information from the second scan based on alignment (e.g. registration) using the spatial transformation, the comparing performed after aligning the first information with the second information and after determining the spatial transform, the first and second information being compared relating to a lesion represented in the first and second scan data where the same lesion in the second scan data is identified in the second scan data due to the aligning and displaying the image of the first and second information (display device 34 in Fig. 2 and corresponding descriptions; steps 65 and 66 in Fig. 5 and corresponding descriptions; also Paragraphs [0027], [0028], [0040], [0042], [0043], [0087]).  Magro explains that the result of registering the combined images allows a user to assess movement of the target region (e.g. tumor) (Paragraph [0087]).  
While Magro explains that the medical image scanner may be an ultrasound imager (Paragraph [0035], the art of record does not specify that the ultrasound imager includes a 1D tracked array and that the surfaces are generated from the scan data (e.g. ultrasound image data).  
Guracar teaches from within a similar field of endeavor with respect to comparing medical images where volumes of data may be compared and registered (Paragraph [0035]).  Examiner notes that portions of the 3D volume would be represented in surfaces in its broadest reasonable interpretation.  Guracar further discloses tracking 1D  transducer as its moved  (Paragraphs [0060], [0073] and [0076]) which is considered to read on the claim in its broadest reasonable interpretation in light of Applicant’s specification given that a 1D probe just needs to be tracked as it moves (Paragraph [0022] of PG-Publication).  
Accordingly, it would have been obvious to a person skilled in the art to have used an ultrasound system with a trackable array as described by Guracar in order to track the orientation of the scanner (e.g. ultrasound probe) during image acquisition.  In addition, one skilled in the art would have been motivated to have enabled the user to generate internal surface models of the tumor that can be compared as described by Guracar in order to effectively evaluate treatment overtime.  Such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143).  
Alternatively, Carolus teaches where 3D ultrasound images may be acquired with a 1D array (Paragraph [0041]) and may use tracking (Paragraph [0045]).  
Accordingly, one skilled in the art would have been motivated to have used a tracked 1D ultrasound probe as described by Carolus as such a modification merely involves a simple substitution of one known ultrasound imaging means for another to yield predictable results.  
As for the surfaces being generated from scan data, Maraghoosh teaches from within a similar field of endeavor with respect to comparing first and second images over time (e.g. pre-operative, intraoperative) (Paragraphs [0018]-[0019]) where a segmentation model may segment scan data (e.g. image data) to extract an anatomical mesh (Paragraph [0005]).  Maraghoosh further explains that the two images may be aligned or registered by mapping the correspondences between the meshes (Paragraphs [0005], [0016], [0023], [0026] and [0041]).  
Accordingly, at the time of the invention, it would have been obvious to a person skilled in the art to have generated the first and second surfaces as described by Magro to be extracted from the image data (e.g. scanning data) as described by Maraghoosh in order to enhance the registration of internal organs.  Such a modification merely involves combining prior art patient surface modeling techniques to yield predictable results (MPEP 2143).  
As for the DICOM limitation, Magro discloses where image processor may communicate with a database to read images into memory and/or store images from memory to the database.  For example, database is configured to store a plurality of 3D images including DICOM data that the database received from the image acquisition device 32 or other image acquisition device (Paragraph [0062]).  Magro makes it clear that all images (e.g. medical images and surface images) may be stored in memory 16 (Paragraph [0049]).  However, it is not clear if the memory 16 is a DICOM file.  
Keen teaches from within a similar field of endeavor with respect to managing medical images where medical images and can be efficiently and securely handled with PACS and DICOM files (Abstract; Paragraphs [0002]-[0008], [0024] and [0046]).  
Accordingly, one skilled in the art would have been motivated to have stored any and all images (e.g. medical and surface images) at any point in time (e.g. first, second time) as described by Magro according to known industry standards described by Keen in order to securely store patient information.  Such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143) and/or a simple substitution of one known medical image storage means for another to yield predictable results.  
Examiner notes that the rejection for Claim 25 as described above would alternatively read on Claims 1 and 6 as currently amended in its broadest reasonable interpretation.  
With respect to Claims 7-8, Magro discloses where the tumor may change in size across treatments (Paragraph [0025]).  Examiner notes that in the modified system the location of target region (e.g. tumor) and its size (e.g. characteristic) being treated would be stored in order to register and superimpose the aforementioned images (Magro-Paragraphs [0065]-[0066], [0069]-[0070]).  Examiner also notes that the comparison step may be accomplished simply by looking at the past and current images of the same lesion.  

As for Claim 9, in the modified system, past and current ultrasound images are 1) tracked and 2) compared.  Thus, each of the past and current ultrasound images has location/position data associated with it which may be compared to align/match the images.  For example, Magro discloses where images include a slice thickness, orientation, location, etc. (Paragraph [0066]).   Moreover, the step of comparing may be accomplished merely by looking at tracking data in its broadest reasonable interpretation.  
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 and 11-15 have been considered but are moot in view of the updated grounds of rejection.  However, Examiner will address Applicant’s comments which may still pertain to the rejection above.  For example, Applicant argues that Magro and Keen do not store both in one file (REMARKS, Page 10).  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
With respect to Claim 11, Applicant argues that there is nothing in Margo which would make a partial image storage a design choice (REMARKS, page 12).  Examiner respectfully disagrees and notes that as described above, the user may selectively store image data.  Thus, it would have been obvious to a person skilled in the art to have stored any or all images as desired.  
As for Claim 13, Applicant continues to attack the references individually instead of the modified method.  Thus, the rejection(s) have been maintained.  
Regarding Claim 15, Applicant argues that Carolus does not guide with a spatial indication of a lesion relative to an imaging plane.  Magro as modified disclose comparing lesion characteristics over first and second scans.  Carolus is cited to teach an imaging system that guides a user for a subsequent scanning position as described above.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Publication No. 2018/0322254 to Smurro which discloses saving various images in a single DICOM folder (Paragraph [0025]).  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L COOK whose telephone number is (571)270-7373. The examiner can normally be reached M-F approximately 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER L COOK/Primary Examiner, Art Unit 3793